This suit was originally filed in the county court of Bowie county on December 30, 1924, in which the plaintiff in the lower court, appellee in this court, sought to recover judgment against Robert Taylor, defendant in the lower court, appellant in this court, on a note in the sum of $225 and on a check in the *Page 564 
sum of $98.30. The defendant in the lower court answered by general denial and by pleading an offset or counterclaim against said W. M. Duncan by an itemized account showing a balance due the defendant of $627.18 for which he prayed judgment. The county court of Bowie county, Tex., having been abolished, this case was transferred to the district court of Bowie county, Tex., and was submitted to the court on October 16, 1930. A jury being waived, all matters of fact as well as of law were submitted to the court, and, after hearing the evidence, the court rendered judgment in favor of the plaintiff, W. M. Duncan, and against the defendant, Robert Taylor, in the aggregate sum of $497.95, to which judgment the defendant in open court excepted and has properly prosecuted his appeal to this court for review.
Appellant assigns as error the action of the court in refusing to allow appellant to introduce in evidence certain pages taken from his ledger which contained the itemized account he claimed due him by appellee.
We are unable to find in the record any bill of exceptions to support this assignment, in the absence of which there is nothing for this court to review.
We have carefully considered the evidence in this case and are of the opinion that same amply supports the judgment rendered by the court.
Finding no error in the record, the judgment of the trial court is affirmed.